In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Westchester County (Bellantoni, J.), entered March 31, 1994, which, upon a fact-finding order of the same court, entered February 15, 1994, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of criminal possession of stolen property in the fourth degree (Penal Law § 165.45 [4]) and criminal possession of a weapon in the fourth degree (Penal Law § 265.01 [1]), adjudged him to be a juvenile delinquent, and placed him on probation for a period of one year. The appeal brings up for review the fact-finding order entered February 15, 1994.
Ordered that the order of disposition is reversed, on the law, without costs or disbursements, the fact-finding order is vacated, the petition is dismissed, and the matter is remitted to the Family Court, Westchester County, for the purpose of entering an order pursuant to Family Court Act § 375.1.
The petition is jurisdictionally defective because it contains neither a ballistics report, nor other non-hearsay allegations sufficient to make out a prima facie case that the weapon was operable at the time the respondent possessed it (see, Matter of Rodney J., 83 NY2d 503; Matter of Alex A., 189 AD2d 596). *378Accordingly, the petition is dismissed. Balletta, J. P., Ritter, Altman and Goldstein, JJ., concur.